Exhibit 10.36

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. LENDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

CAVITATION TECHNOLOGIES, INC.
PROMISSORY NOTE

$ 9,000.00

Los Angeles, California
January 11, 2010

1. Principal and Interest

FOR VALUE RECEIVED, Cavitation Technologies, Inc., a Nevada corporation (the
"Company") hereby absolutely and unconditionally promises to pay to Anna Mosk
(the "Lender"), or order, the principal amount of nine thousand dollars ($9,000)
on or before July 6, 2010, without interest.

2. Repayments and Prepayments, Personal Guarantee.

a. All principal under this Note shall be due and payable on or prior to July 6,
2010.

b. The Company may prepay this Note at any time, either in whole or in part,
without premium or penalty and without the prior consent of the Lender.

3. Events of Default; Acceleration.

a. The principal amount of this Note is subject to prepayment in whole or in
part upon the occurrence and during the continuance of any of the following
events (each, an "Event of Default"): the initiation of any bankruptcy,
insolvency, moratorium, receivership or reorganization by or against the
Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable.

b. No remedy herein conferred upon the Lender is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and in addition to
every other remedy hereunder, and under the Purchase Agreement, now or hereafter
existing at law or in equity or otherwise.

1

--------------------------------------------------------------------------------



4. Notices.

a. All notices, reports and other communications required or permitted hereunder
shall be in writing and may be delivered in person, by telecopy with written
confirmation, overnight delivery service or U.S. mail, in which event it may be
mailed by first-class, certified or registered, postage prepaid, addressed
(i) if to an Lender, at such Lender's address as the Lender shall have furnished
the Company in writing) and (ii) if to the Company at such address as the
Company shall have furnished the Lenders in writing).

b. Each such notice, report or other communication shall for all purposes under
this Note be treated as effective or having been given when delivered if
delivered personally or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid, or, if
sent by telecopier with written confirmation, at the earlier of (i) 24 hours
after confirmation of transmission by the sending telecopier machine or
(ii) delivery of written confirmation.

5. Miscellaneous.

a. Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing.

b. No failure or delay by the Lender to exercise any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.

c. If Lender retains an attorney for collection of this Note, or if any suit or
proceeding is brought for the recovery of all, or any part of, or for protection
of the indebtedness respected by this Note, then the Company agrees to pay all
costs and expenses of the suit or proceeding, or any appeal thereof, incurred by
the Lender, including without limitation, reasonable attorneys' fees.

d. This Note shall for all purposes be governed by, and construed in accordance
with the laws of the State of California (without reference to conflict of
laws).

e. This Note shall be binding upon the Company's successors and assigns, and
shall inure to the benefit of the Lender's successors and assigns.

2

--------------------------------------------------------------------------------

f. In no event shall the interest rate and other charges under this Note exceed
the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that a court determines that Lender has received interest and other
charges under this Note in excess of the highest permissible rate applicable
hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the outstanding principal amount hereunder
and the provisions thereof shall be deemed amended to provide for the highest
permissible rate. If there is no outstanding principal amount under this Note,
Lender shall refund such excess to the Company.

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

CAVITATION TECHNOLOGIES, INC.

By:/s/Roman Gordon

Title:CEO

 

 

3

--------------------------------------------------------------------------------

